                       Case 20-00327   Doc 11     Filed 12/23/20   Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND
                                     (Baltimore Division)

IN RE:                                                 *

THE LAW OFFICES OF JONATHAN S.                         *        Case No. 20-12822-NVA
RESNICK, LLC,                                                   (Chapter 11)
                                                       *
THE LAW OFFICES OF PERRY A.                                     Case No. 20-12820-NVA
RESNICK, LLC,                                          *        (Chapter 11)

THE LAW OFFICES OF JONATHAN S.                         *        Case No. 20-14188-NVA
RESNICK, PLLC,                                                  (Chapter 11)
                                                       *
         DEBTORS.                                               (Jointly Administered under
                                                       *        Case No. 20-12822-NVA)

*        *         *        *     *    *      *        *    *       *     *      *      *

ZVI GUTTMAN, Chapter 11 Trustee,                       *

         Plaintiff,                                    *

v.                                                     *        Adv. Proc. No.: 20-00327-NVA

PAUL GOLDSCHLAG                                        *
370 NE 69th Circle
Boca Raton FL 33487,                                   *

         Defendant.                                    *

*        *         *        *     *    *      *        *    *       *     *      *      *

                   AFFIDAVIT OF DEFENDANT’S NON-MILITARY STATUS

         I, Emily K. Devan, hereby state as follows:

         1.        I am over eighteen (18) years of age, am competent to be a witness, and have

personal knowledge of the facts stated herein.

         2.        I have made a careful investigation to ascertain whether Defendant Paul

Goldschlag (“Mr. Goldschlag”) is in the military service of the United States of America (or in




115016\000001\4853-0916-8597.v1
                      Case 20-00327       Doc 11    Filed 12/23/20     Page 2 of 2




the military service of any nation allied with the United States of America) or a member of the

military reserves who has been ordered to report for military service, as defined under the

Service Members Civil Relief Act, as amended in 2004, 50 U.S.C. App’x §§ 501, et seq. (the

“Act”).

          3.       As set forth on the certificate attached as Exhibit A, the information data banks of

the Department of Defense Manpower Data Center indicate that, as of December 22, 2020, no

individual with the first and last name and date of birth of Mr. Goldschlag is or has been on

active duty with the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public

Health, and Coast Guard) within the preceding 367 days.

          4.       Mr. Goldschlag’s last known address is:

                                         Paul Goldschlag
                                         370 NE 69th Circle
                                         Boca Raton, Florida 33487

I SOLEMNLY SWEAR AND AFFIRM UNDER THE PENALTIES OF PERJURY THAT THE
CONTENTS OF THE FOREGOING AFFIDAVIT ARE TRUE TO THE BEST OF MY
KNOWLEDGE, INFORMATION, AND BELIEF.



DATE: December 23, 2020                                  /s/ Emily K. Devan
                                                         Emily K. Devan




                                                    2
115016\000001\4853-0916-8597.v1
